DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 1, 8, and 12 are objected to because of the following informalities:
Claim 1: The Office recommends amending the second recitation of the word “an” of Line 7 to recite “a.”
Claim 8: The Office recommends inserting the word “a” prior to the word “fastener” (Line 2).
Claim 12: The Office recommends inserting the word “are” prior to the word “fixed” (Line 2).  The Office further recommends amending the word “extend” (Line 4) to recite “extends” and amending the word “provide” (Line 4) to recite “provides.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6: The “upper surface” (Line 2) lacks clear antecedent basis.  The Office recommends amending the words “the upper surface” to recite “an upper surface.”
Claim 7: The “upper surface” (Line 2) is unclear because it is a double inclusion.  The Office recommends amending the words “an upper surface” to recite “the upper surface.”
Claim 15: The “inertial sensor” (Line 6) lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0178375 to Yang et al., which discloses:
Claim 1: A robot 10 (FIG. 3) comprising:
a first plate (proximate 100) that is coupled to a wheel (see FIG. 3) that rotates to drive the robot 10 based on a received force;
a second plate 61 that is vertically spaced from the first plate;
a third plate (under 51) that is vertically spaced from the second plate, an installation space (proximate 200) being defined between the second plate 61 and the third plate;
an inner housing (rear surface of coupling part 22) having [a] receiving space 22a, 22b to receive one or more components 240, 250; and
a plurality of posts 64, 65 that are spaced apart from each other on an upper surface of the second plate 61 and connect the second plate 61 and the third plate.
Claim 19: The robot of claim 1, wherein the posts 64, 65 are first posts, and the robot further comprises:
a plurality of second posts (posts 62, 63, and posts located on either side of battery 110; according to another interpretation, just the posts on either side of battery 110 which connect first and second plates indirectly) that are spaced apart from each other on an upper surface of the first plate and connect the first plate and the second plate.
Claim 20: The robot of claim 1, wherein a battery 110 is positioned between the first plate and the second plate 61.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0178375 to Yang et al., in view of U.S. Patent Application Publication No. 2018/0104829 to Altman et al.
Claim 1: According to an alternative construction from the one described above in the rejection under 35 U.S.C. 102, Yang discloses a robot 10 (FIG. 3) comprising:
a first plate (below 100) that is coupled to a wheel (see FIG. 3) that rotates to drive the robot 10 based on a received force;
a second plate (proximate 100) that is vertically spaced from the first plate;
third plate 120 that is vertically spaced from the second plate, an installation space (proximate 110) being defined between the second plate and the third plate 120;
an inner housing 110 having [a] receiving space to receive one or more components (e.g., battery cells, other components of the battery 110); and
a plurality of posts (surrounding the battery 110 at the left/right) that are spaced apart from each other on an upper surface of the second plate and connect the second plate and the third plate 120.
According to this construction, the inner housing 110 of Yang is not slidably positioned in the installation space to be drawn out between two of the posts.
The Office turns to Altman, the title of which is a “field replaceable battery pack… for a mobile manipulation robot.”  Altman teaches a replaceable battery 400 (see FIGS. 4A-4B) that is received within a receiving space (see FIGS. 5A-5B).  A motivation Altman provides for the replaceable battery is so that “field replaceable batteries… may be hot-swapped with no robot downtime.”  See the abstract.
In view of the Altman teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Yang such that the battery/inner housing 110 of Yang is able to be slid in and out of the main body, similar to the way in which the battery 400 of Altman is configured to be slid into and out of the mobile manipulation robot, in order to hot-swap the battery 110 with minimal robot downtime.
Claim 2: Yang discloses a plurality of posts [which] includes:
a pair of front posts (the posts on either side of battery 110) which are spaced apart from each other at a front edge of the second plate.
pair of rear posts 62, 63 which are spaced apart from each other at a rear edge (posts 62, 63 extend through holes within the second plate 61 and those holes include an edge that faces rearwardly and another edge behind the posts 62, 63 that faces forward) of the second plate 61, and
wherein a spacing distance between the pair of front posts is greater than a spacing distance between the pair of rear posts.
According to the modification above in view of Altman, in which the battery 110 is able to be slid into and out of the main body, in order to hot-swap the battery 110, the Office finds that it would have been further obvious to those having ordinary skill in the art at the time of filing to modify the robot so as to provide a plurality of posts along the back side of the battery 110 (i.e., at a rear edge of the second plate), to provide a more substantial and rigid backstop for the battery 110 when it’s slid back into the robot, and to provide additional support for the robot frame.  Further, according to this modification, a spacing distance between the pair of front posts is greater than a spacing distance between the pair/plurality of rear posts.
Claim 3: Yang, as modified by Altman in the rejection of Claims 1-2 above, such that the battery/inner housing 110 is configured to be slid out of and into the robot, discloses the robot of claim 2, wherein the inner housing 110 is drawn out of the installation space between the pair of front posts.
Claim 4: According to a broadest reasonable interpretation, the limitation “selectively fastened” (Line 1 of Claim 4) is understood to mean that the inner housing is capable of being fastened to the pair of front posts.  The Office submits that Yang, as modified by Altman in the rejection of Claims 1-2 above, such that the battery/inner housing 110 is configured to be slid out 
Claim 5: Yang discloses that the “main body 10 may include cases or shells 31, 32, 33, and 34 defining an outer appearance of the guide robot 1.”  Paragraph [0029].  The mobile manipulation robots 100, 200, 300 of Altman include similar cases or shells that define an outer appearance of the respective robots.  According to Paragraph [0052] of Altman, “In the various embodiments of the mobile manipulation robots shown in FIGS. 1A, 1B, 2, and 3B (100, 200, 300, respectively), a field replaceable battery (190, 290, 390) may be inserted into a cavity within the mobile base (160, 260, 360).”
The Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the robot disclosed by Yang, and as modified by Altman in accordance with the rejection of Claims 1-2 above, with a front cover which is coupled to the pair of front posts to shield a front surface of the inner housing 110, so as to define an outer appearance of the guide robot and to protect the battery/inner housing 110.

Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2018/0178375 to Yang et al. and U.S. Patent Application Publication No. 2018/0104829 to Altman et al. are considered to be the closest prior art.  
Claim 6: Altman teaches a locking handle 430 located on a top half of the front wall 425 of the field replaceable battery 400 (see FIGS. 4A-4B of Altman and Paragraph [0066]).  To lock the battery in place within the cavity of the battery powered device, the handle may be rotated by 90 degrees or 180 degrees (see Paragraph [0066]).
In view of the Altman teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Yang, as modified by Altman in the rejection of Claims 1-2 above, such that the battery/inner housing 110 of Yang is provided with a locking handle (similar to the locking handle 430 of Altman), which is rotated to lock the battery/inner housing 110 in the receiving space.  Because the handle 430 of Altman is provided in the top half of the front wall 425, the Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing that such a locking handle would be configured to move a latch that becomes engaged with, e.g., a bracket which is provided on a bottom surface of the second plate (i.e., not an upper surface of the second plate, as recited in Claim 6) and is positioned to [come into] contact with an outer surface of the latch of the inner housing/battery 110 when the inner housing/battery 110 is drawn into the installation space, in order to secure the inner housing/battery 110 within the installation space (italics used for emphasis).
Claim 9: Yang, as modified by Altman in the rejection of Claims 1-2 above, such that the battery/inner housing 110 is configured to be slid out of and into the robot, discloses the robot of claim 3, wherein the inner housing 110 includes:
a main body panel (bottom wall of battery 110) which forms the receiving space in which the one or more components (battery cells) are received;
side panels (side walls of battery 110) which are coupled to lateral sides of the main body panel.
Yang and Altman do not disclose or teach a fastening extension that extends outward from at least one of the main body panel or one of the side panels and is fastened to the one or more of the front posts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658